ACCEPTED
                                                                                                                   03-13-00459-CR
                                                                                                                           6326716
                                                                                                        THIRD COURT OF APPEALS
                                                                                                                   AUSTIN, TEXAS
                                            TRACY D. CLUCK                                                    8/3/2015 11:39:11 AM
                                                     ATTORNEY AT LAW                                             JEFFREY D. KYLE
                                                                                                                            CLERK
                                                       Post Office Box 855
Telephone (512) 264-9997                         Dripping Springs, Texas 78620                     Toll Free (866) 380-9997


                                                                                                 FILED IN
                                                                                          3rd COURT OF APPEALS
                                                                                              AUSTIN, TEXAS
                                                                                          8/3/2015 11:39:11 AM
                                                      August 3, 2015                        JEFFREY D. KYLE
                                                                                                  Clerk
              Third Court of ADDeals
              P.O.Box 12547
              Austin, TX 78711

                       Re:    Alexander Dolan Davis v. The State of Texas; No. 03-13-00459-CR;
                              In The Third Court of Appeals—Austin

              To The Honorable Court,

                      This letter certifies that I have, on July 20, 2015, forwarded a copy of the opinion
              and judgment, along widi notification of appellant's right to file a pro se petition for
              discretionary review under Rule 68, to Appellant. Alexander Dolan Davis, by certified
              mail, return-receipt requested, to his last known address (Per TDCJ website 7/20/2015).

                     Attached hereto you will find a copy of the letter sent to Appellant, and a certified
              mail receipt, in compliance with Rule 48.4 (return receipt not yet received).

                       Please let me know if the court requires anything further in this regard.


                                                                Respectfully submitted,



                                                                Tracy D. Cluck
                                                                Attorney for Appellant
                                                                Alexander Dolan Davis




              Enclosure
                                          TRACY D. CLUCK                                              £Z^\
                                                   ATTORNEY AT WW                                    ^V*Wr IJ
                                                     Post Office Box 855
Telephone (512) 264-9997                       Dripping Springs, Texas 78620                     Toll Free (866) 380-9997




                                                     i,,!,. o n   »M%t -




              Alexander Dolan Davis, TDC #01867923
              Dolph Briscoe Unit—TDCJ-ID
              1459 West Hwy. 85
              Dilley,TX 78017

                       Re:   Alexander Dolan Davis v. The State of Texas; 03-13-00459-CR; In The
                             Court of Appeals for the Third District of Texas—Austin

              Dear Mr. Davis,

                     Enclosed you will find a copy of the judgment arid memorandum opinion of the
              Third Court of Appeals at Austin affirming the revocation of your probation in the second
              of your two cases. I am sorry that the decision of the appellate court is not favorable for
              you.

                      My appointment does not include filing a petition for discretionary review with
              the Texas Court of Criminal Appeals to appeal the decision of the Third Court of
              Appeals. You have a right to file a petition for discretionary review with the Texas Court
              of Criminal Appeals under Rule 68 of the Texas Rules of Appellate Procedure (the Texas
              Rules of Appellate Procedure, which sets out the rules for filing a petition for
              discretionary review with the Court of Criminal Appeals, should be available to you in
              the prison law library). The address for the Texas Court of Criminal Appeals is P. 0.
              Box 12308, Austin, Texas 78711. If you desire to do this you will need to either hire an
              attorney to do this for you or do this yourself (this is called pro se). This must be done
              within thirty days of the date of the Court of Appeals judgment. However, you may
              request a sixty-day extension, which is usually granted (a first extension is generally
              routinely granted by the Court). Unlike your initial appeal to the Court of Appeals, the
              Texas Court of Criminal Appeals, which is the highest appellate court for criminal
              matters in the state, is not required to accept your appeal.

                      There may be issues in your case that you can raise by a writ of habeas corpus. I
              am not appointed to do a writ for you and you are not entitled to an appointed lawyer for
              a writ. You will need to hire a lawyer to help you with a writ or pursue it yourself.

                      I have enclosed a CD with the Reporter's Record and Clerk's Record that were
              filed in your appeals (this is the format that was provided to me). You may obtain a
              paper copy of your appellate record from the Burnet County District Clerk, 1701 E. Polk,
              Suite 90, Burnet, TX 78611-2757.
                                       Please let me know if you have any questions or if I can be of any assistance.


                                                                                With kindest regards,



                                                                                Tracy D. C




                                 U.S. Mail, CMRRR # 7012 1010 0000 6556 3623




      U.S. Postal Service™
      CERTIFIED M A I L M RECEIPT
      IjJtltUi
ru


LT)
LD
      P
      D1LLEY IX 78017
                       Postage         •3.45
                                                   0620
••
•
a
                 Certified Fee

          Return Receipt Fee
      (Endorsement Required)

       Restricted Dellv >ry Fee
                                      m
                                      •m
                                                   0J   Postmark
                                                          Here



      (Endorsement Ri quired)
                                      -K7#-         07/20/2015
•         Total Postages Fees
                                      3Z35
 nj    ^U^MiHsk                      &*&>         tL*l$Clfl2
         r
      'Sheei'Xpl'.'No.
           eet, Apt. No.;
 •    or
           POBOXNO.          / V 5 ^ f £v. r~f?±% of
      City,

                                                 See Reverse for Instructions
      PS Form 3800, August 2U06